                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     March 16, 2021

BY ECF
The Honorable John G. Koeltl
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Cohen v. United States of America, et al., No. 20 Civ. 10833 (JGK)

Dear Judge Koeltl:

         This Office represents Respondents, the United States of America and Michael Carvajal,
Director of the Federal Bureau of Prisons (“the Government”), in the above-captioned habeas
matter. I write respectfully to inform the Court that I have refiled the Government’s habeas
response at ECF Nos. 12-15, which I originally filed yesterday at ECF Nos. 8-11. The reason for
the refiling was that the response linked to an incorrect docket entry, ECF No. 2, rather than ECF
No. 1. Despite having filed a notice of appearance, I was unable to access filings on the docket,
and ECF No. 1 was hidden from view until this morning. Therefore, I incorrectly thought that the
letter at ECF No. 2 attached the habeas petition and that this was the entry to which the Government
should respond.

        In the refiled brief, on the second line on page 3, I changed the reference to ECF No. 2 to
ECF No. 1. This is the only change in the brief and all other filed documents are the same as they
were yesterday. I have served a copy of the corrected brief on Petitioner and informed him of the
refiling and the reason for it.

       Finally, I wanted to bring to the Court’s attention that as of this morning members of the
press were not able to access the filings on the docket. The parties do not believe that the docket
should be restricted.
                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                                 By: /s/ Allison M. Rovner
                                                     ALLISON M. ROVNER
                                                     Assistant United States Attorney
                                                     Tel. (212) 637-2691
                                                     Fax: (212) 637-2750
                                                     Email: allison.rovner@usdoj.gov
cc:   Petitioner (by email, per request)
